‘. ‘




                                November     6, 1990


       Honorable George Pierce               Opinion No.+Pl-1239
       Chairman
       Urban Affairs Committee               Re: Authority of a home rule
       Texas House of Representatives        city to replace its appointed
       P. 0. Box 2910                        representative to the board
       Austin, Texas    78768-2910           of directors of a special
                                             district (RQ-2132)
       Dear Representative Pierce:
            You have requested our opinion regarding the authority
       of the city of Garland to remove one of its appointed
       representatives to the board of directors
                                       _.        of the North Texas
       Municipal Water District.
                 The district was created in 1951 by special law: pacts
       1951, 52d Leg., ch. 62, at 96. The district originally
       contained ten member cities, but you indicate that it now
       consists of eleven. Id. 5 2. Section 3(a) provides, "all
       powers of the District shall be exercised by a board of
       directors," whose members are "appointed by majority vote.of
       the governing body of each of the cities contained in the
       District.     111  Section 3(a) also declares, "each director
       shall serve for his term of office as herein provided, and
       thereafter until his successor shall be appointed and
       qualified." Each director serves a two-year term.           Id.
       5 3(a).
            Recently, the city council of Garland asked one of its
       two representatives to resign. When he refused to do so,
       the council purported to terminate his appointment and named
       a successor to the position. The original representative,
       however, continues to refuse to relinquish his position on
       the board, and contends that~.Goethe
                                          city council is without
       authority to remov%him.   The city argues that~its charter
       furnishes the council with sufficient authority to remove
       the director.


            1.   A city of. more than 5,000            population, like
       Garland, is entitled to two members             on the board of
       directors.




                                           p. 6591
                                                                                ’   ,

Honorable George Pierce - Page 2             (JR-1229)




     Article IV of              the   charter of    the   city   of   Garland
provides, in part:
       Sec. 1.            Powers of the Council.
       All powers of the City and the determination
       of all matters of policy shall be vested in
       the Council.    Without  limitation of   the
       special and    general  powers   granted  or
       delegated to the City by the Constitution,
       statutes or the Charter, the Council shall
       have power to:
       (A)           Appoint the City Wanager, City Secretary
                     and City Attorney pursuant to terms and
                     conditions deemed appropriate by the
                     City Council. Appoint the City Judge for
                     a definite term not to exceed one (1)
                     year, provided no Councilmember shall
                     receive any such appointment during or
                     within one (1) year of the expiration of
                     the term for which he shall have been
                     elected:

       (B) 'Establish other administrative
            departments and distribute the work of
           divisions:
       .     .   .    .

       (F) Appoint the members of the Zoning Board
           of Adjustment, City Plan Commission and
           all other boards and commissions serving
           the City;
       . . . .
       Sec. 2.            Removal of appointive officials.
       The Council may, upon the affirmative vote of
       five (5) members,      remove its   appointive
       officers without notice.     A member of
       board or commission shall not be remov"ei'
       except for incompetency or misconduct       i;
       office.
     Section          2 of article IV authorizes the council to
"remove its           appointive officers without notice.w    In our
opinion, the          city#s representative on the board of directors
of the North          Texas Municipal Water District is not the kind



                                          p. 6592
1
         1


    ;t
             Honorable George Pierce - Page 3         (J&1239)




             of officer to which the charter refers.       Section 1 of
             article IV specifically refers only to officers of the g&y.
             We believe it is clear that a member of the board of direc-
             tors of the district is an officer of the astrict,       who
             happens merely to be m         by the city council.
                  Even if we were to deem a member of the board of
             directors an officer of the city, section 2 of article IV
             provides that 'Iamember of any board or commission shall not
             be  removed, except for    incompetency or misconduct     in
             office." The city council has not in this instance made any
             finding of incompetency or misconduct in office: indeed, it
             has not even made such an allegation. We must conclude
             that, by the very terms of its charter, the city of Garland
             has failed to take any action that would have the effect of
             removing its representative on the district board         of
             directors.

                                            SUMMARY
             \         The city council of Garland, Texas, lacks
                    authority under its charter to remove its
                    appointive representatives on the board of
                    directors of the North Texas Municipal Water
                    District.




                                                      JIM        MATTOX
                                                      Attorney    General of Texas
             MARY KELLER
             First Assistant Attorney General
             mu MCCREARY
             Executive Assistant   Attorney      General
             JUDGE ZOLLIE STEARLJIY
             Special Assistant Attorney General
             RENEA HICKS
             Special Assistant   Attorney      General
             RICK GILPIN
             Chairman, Opinion Committee
             Prepared by Rick Gilpin
             Assistant Attorney General


                                                 p. 6593